       Case 2:21-cv-00005 Document 1 Filed 01/10/21 Page 1 of 6 PageID #: 1




                            IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

JOHN GRIDER                                           §
                                     Plaintiff        §
                                                      §
VS.                                                   §   CIVIL ACTION NO. 2:21-cv-0005
                                                      §
                                                      §   JURY TRIAL DEMANDED
MAVERICK USA, INC. and                                §
MAVERICK TRANSPORTATION, LLC                          §
                     Defendants                       §

                                PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE:

         Plaintiff, John Grider, files this Original Complaint complaining of Maverick USA, Inc.

and Maverick Transportation, LLC (collectively “Maverick”), Defendants.

                                               I.
                               PARTIES, JURISDICTION AND VENUE

         1.          This action is brought in this Court under the provisions of 28 U.S.C. §1332(a)(1),

because Plaintiff and Defendants are citizens of different states, and the amount in controversy

exceeds $75,000.00, exclusive of interest and costs.

         2.          Venue is proper in the Eastern District Court pursuant to section 28 U.S.C.

1391(b)(2) in that the collision the subject of this case occurred within the Eastern District of

Texas. Defendants Maverick are corporations based out of Arkansas which maintain a presence

in this district, which presence is sufficient to establish personal jurisdiction over said Defendants,

and employs drivers such as James Andrew Snodgrass, who drive for Maverick within the Eastern

District of Texas.

3.       Parties to this suit are:


Original Complaint                                                                                Page 1
       Case 2:21-cv-00005 Document 1 Filed 01/10/21 Page 2 of 6 PageID #: 2




         Plaintiff:         John Grider is a resident of Jefferson, Marion County, Texas.

         Defendant:         Maverick USA, Inc. is an Arkansas corporation with its principal place of
                            business in North Little Rock, Arkansas, and who may be served by serving
                            Debbie Mitchell, 13301 Valentine Road, North Little Rock, AR 72117.

         Defendant:         Maverick Transportation, LLC is an Arkansas corporation with its principal
                            place of business in Little Rock, Arkansas, and who may be served by
                            serving CT Corporation System, 1999 Bryan St., Ste 900, Dallas, Texas
                            75201.

                                                II.
                                       NATURE OF THE ACTION

         4.          On or about May 15, 2020, James Andrew Snodgrass, driving a 2020 Freightliner

Cascadia tractor and towing a Reitnouer trailer while in the course and scope of his employment

with Maverick, exited Loop 281 in Longview, Texas and turned north onto Alpine Road from a

stop sign. Instead of staying in his lane of travel, Snodgrass pulled into the center of the roadway.

John Grider was traveling northbound on Alpine Road and noticed the Maverick truck shoot out

from the stop sign, turning north onto Alpine Road. The Maverick truck moved to the center of

the roadway with no signal lights or indicators and stopped. Suddenly the Maverick vehicle

began making a wide right turn into the parking lot of McCoy’s Building Supply, directly in front

of Mr. Grider, causing a violent collision which sent Mr. Grider’s vehicle off of the roadway into

the parking lot of McCoy’s. Mr. Snodgrass chose not to pay attention to oncoming traffic in the

lane of travel, chose not to indicate his intention to make a turn, and chose to make an improper

wide right turn directly in front of oncoming traffic, crashing into Mr. Grider. At all times

Plaintiff was operating his vehicle in a prudent and safe manner.

         5.          At the time of the collision in question, James Andrew Snodgrass was in the course

and scope of his employment with Maverick and was driving a company vehicle. As a result of

Snodgrass’s negligence and his vehicle colliding with the vehicle being driven by Mr. Grider, Mr.

Original Complaint                                                                               Page 2
       Case 2:21-cv-00005 Document 1 Filed 01/10/21 Page 3 of 6 PageID #: 3




Grider suffered severe and debilitating injuries.

         6.          Mr. Snodgrass was negligent in the manner in which he operated his company

vehicle in that he chose not to pay attention to oncoming traffic in the lane of travel, chose not to

indicate his intention to make a turn, and chose to make an improper wide right turn directly in

front of oncoming traffic, all of which were unsafe for the conditions that existed.                Said

negligence proximately caused the severe crash and traumatic injuries and damages to Mr. Grider.

         7.          At all times material hereto, Snodgrass was employed by Maverick, and was acting

at its direction and for its benefit, and was engaged in accomplishing a task for which he was

employed by Maverick. Maverick is legally liable for Snodgrass’s negligent acts pursuant to the

theories of respondeat superior and vicarious liability.

         8.          Whenever it is alleged in this Complaint that Defendants did any act or thing, it is

meant that Defendants’ agents, servants, employees, parent agents, ostensible agents, agents by

estoppel and/or representatives did such act or thing, and at the time such act or thing was done it

was done with the authorization of Defendants, or was done in the normal routine course of the

agency or employment of Defendants.

                                                     III.

         9.          Plaintiff would show that Defendants committed acts which were negligent and

grossly negligent and which were the proximate cause of the collision in question, and the

resulting injuries to Plaintiff. Defendants Maverick’s choice not to develop, implement, train

and/or enforce a safe hiring and driving program for its drivers constituted a systems failure by

entrusting a vehicle to an unsafe driver which was negligence and gross negligence and a

proximate cause of the collision, as well as Plaintiff’s injuries

         10.         Plaintiff would show that Defendants Maverick were negligent and grossly

Original Complaint                                                                                 Page 3
       Case 2:21-cv-00005 Document 1 Filed 01/10/21 Page 4 of 6 PageID #: 4




negligent in the hiring, training and supervision of James Andrew Snodgrass and in the

entrustment of the subject vehicle to James Andrew Snodgrass who was acting in the course and

scope of his employment, agency, or servitude of Maverick at the time of this wreck.

                                                     IV.

         11.         James Andrew Snodgrass was operating a Maverick company vehicle in an

extremely heedless and reckless manner and in total disregard of the rights of Plaintiff. In other

words, James Andrew Snodgrass and Maverick were guilty of gross negligence. Maverick was

also guilty of gross negligence in entrusting its vehicle to James Andrew Snodgrass. Plaintiff

alleges that as an expert company driver, James Andrew Snodgrass knows, and his employer

Maverick knows, that a commercial driver must be qualified, properly trained, and properly

supervised by his or her employer. Plaintiff alleges that this safety rule is so axiomatic that all

companies know and understand it with regard to their drivers on the streets and highways of

America, and specifically in Texas, or in the exercise of ordinary care they should know and

understand it. As a widespread company, Maverick very well knew or should have known of this

safety rule.

         12.         However, in spite of their actual and constructive knowledge of this safety rule,

Maverick acting through its agents, representatives, and vice principals, chose not to comply with

and follow this safety rule.

                                                     V.

         13.         John Grider was 66 years old at the time of his injuries, the effects of which will

continue for the remainder of his life. He was in good health and enjoyed an outgoing lifestyle.

Before his injuries, Mr. Grider was industrious and energetic. As a result of the negligent and

careless actions of Defendants, Mr. Grider has suffered serious injuries to his elbow, shoulder,

Original Complaint                                                                                Page 4
       Case 2:21-cv-00005 Document 1 Filed 01/10/21 Page 5 of 6 PageID #: 5




neck, and body generally.            Defendants’ actions caused such injuries to Mr. Grider and/or

aggravated previous injuries, if any, causing additional injuries to Plaintiff.

         14.         Mr. Grider seeks damages which will reasonably and fairly compensate him for the

following losses:

         a.          Past and future physical pain and mental anguish, meaning the conscious physical

                     pain and emotional pain, torment and suffering, experienced by him as a result of

                     the occurrence in question;

         b.          Medical expenses, meaning the medical expenses which have been incurred on

                     behalf of the medical care for Mr. Grider in the past, and which will in reasonable

                     probability be incurred in the future;

         c.          Loss of earning capacity, both past and future; and

         d.          Physical impairment, both past and future.

                                                   PRAYER

         15.         Plaintiff requests that the Defendants be cited to appear and answer, and that on

final trial Plaintiff recover:

         a.          All actual, economic, compensatory, and exemplary damages in an amount in

                     excess of the minimum jurisdictional limits of the Court;

         b.          Prejudgment and postjudgment interest at the legal rate, costs of court, and

         c.          Such other and further relief as Plaintiff may be entitled to receive.

                                              JURY DEMAND

      16.     Plaintiff makes a demand for a jury trial in accordance with Federal Rules of Civil
Procedure 38.




Original Complaint                                                                                  Page 5
       Case 2:21-cv-00005 Document 1 Filed 01/10/21 Page 6 of 6 PageID #: 6




                                           Respectfully submitted,

                                           LAW OFFICE OF KEITH MILLER
                                           100 E. Ferguson, Suite 101
                                           Tyler, Texas 75702
                                           Telephone: (903) 597-4090
                                           Facsimile: (903) 597-3692
                                           State Bar No. 14093750
                                           keith@5974090.net

                                           ERSKINE & McMAHON, L.L.P.
                                           P. O. Box 3485
                                           Longview, Texas 75606
                                           Telephone: (903)757-8435
                                           Facsimile: (903)757-9429

                                           By:    /s/ Blake C. Erskine
                                                  Blake C. Erskine
                                                  State Bar No. 06649000
                                                  blakee@erskine-mcmahon.com
                                                  Chad F. Newman
                                                  State Bar No. 24067796
                                                  chadn@erskine-mcmahon.com

                                           ATTORNEYS FOR PLAINTIFF




Original Complaint                                                             Page 6
